DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
This application claims foreign priority from KR1020200101021 filed in Korea on 08/12/2020. The priority documents were electronically retrieved on 07/21/2021. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2021 is considered and attached.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The defining features of the independent claim 1 recite “an electronic device comprising: a display panel including a plurality of pixels; a first detection insulating layer disposed on the display panel; a first conductive pattern disposed on the first detection insulating layer; a compensation pattern disposed on the first detection insulating layer; a second detection insulating layer disposed on the first detection insulating layer and covering the first detection insulating layer, the compensation pattern and the first conductive pattern; and a second conductive pattern disposed on the second detection insulating layer, wherein the first conductive pattern comprises: a lower surface in contact with the first detection insulating layer; an upper surface facing the lower surface and in contact with the second detection insulating layer; and lateral side surfaces extending between the lower surface and the upper surface, wherein the compensation pattern contacts the lateral side surfaces of the first conductive pattern.”
The defining features of the independent claim 12 recite “an input detection unit comprising: a first detection insulating layer; a first conductive pattern disposed on the first detection insulating layer and including mesh lines; a compensation pattern disposed on the first detection insulating layer; a second detection insulating layer disposed on the first detection insulating layer and covering the first detection insulating layer, the compensation pattern and the first conductive pattern; and a second conductive pattern disposed on the second detection insulating layer and including mesh lines, wherein the first conductive pattern comprises: a lower surface in contact with the first detection insulating layer; an upper surface facing the lower surface and in contact with the second detection insulating layer; and lateral side surfaces extending between the lower surface and the upper surface, wherein the compensation pattern contacts the lateral side surfaces of the first conductive pattern.”
The prior art of record, LEE et al., (US-20190123112-A1, hereinafter as, LEE) discloses see claim 5, a second touch insulating layer disposed on the first touch insulating layer, wherein the second black matrix is disposed on the first touch insulating layer, wherein the second touch insulating layer is disposed on the first touch insulating layer to cover the second black matrix, and wherein the polarizing film is disposed on the second touch insulating layer. 
Additionally, LEE discloses, see claim 7, wherein the second black matrix is disposed on the first touch insulating layer to overlap with the first and second touch sensor portions and the first and second connection portions. 
However, in view of figs. 4, 7-8 and 10, LEE fails to disclose the limitation, see claims 1, 12, “wherein the compensation pattern contacts the lateral side surface of the first conductive pattern.” 
Accordingly, the independent claims 1, 12 are allowed. The dependent claims 2-11 are also allowed based on their respective dependencies from the independent claim 1. The dependent claims 13-20 are also allowed based on their respective dependencies from the independent claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627